UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2012 Commission File Number 000-28996 ELBIT IMAGING LTD. (Translation of Registrant’s Name into English) 2 WEITZMAN STREET, TEL AVIV 64239, ISRAEL (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXHIBIT 99.1 OF THIS REPORT ON FORM 6-K IS HEREBY INCORPORATED BY REFERENCE INTO ELBIT IMAGING LTD.’S REGISTRATION STATEMENT ON FORM F-3 (REGISTRATION STATEMENT NO. 333-172122) ANDREGISTRATION STATEMENTS ON FORM S-8 (REGISTRATION STATEMENTS NOS. 333-117509, 333-130852, 333-136-152820), AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS SUBMITTED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. CONTENTS This Report on Form 6-K of Elbit consists of the following document, which is attached hereto and incorporated by reference herein: Exhibit No. Description Annual Consolidated Financial Statements for the years ended December 31, 2011, 2010 and 2009 Operating and Financial Review and Prospects for the year ended December 31, 2011 Consent of Brightman Almagor Zohar & Co. Table of advisors relied upon in the consolidated financial statements for the years ended December 31, 2011, 2010 and 2009 Consent of Colliers International Consent of SHM Smith Hodgkinson (Romania) srl Consent of Financial Immunities Ltd. Consent of Financial Immunities Ltd. Consent of Financial Immunities Ltd. Consent of Financial Immunities Dealing Room Ltd. Consent of Financial Immunities Dealing Room Ltd. Consent of BDO Ziv Haft Consulting and Management Ltd. Consent of Financial Immunities Dealing Room Ltd. Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Jones Lang LaSalle Kft Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of De-Kalo Ben-Yehuda Consent of Financial Immunities Dealing Room Ltd. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 29, 2012 ELBIT IMAGING LTD. (Registrant) By: /s/ Shimon Yitzhaki ————— Shimon Yitzhaki Executive Chairman 3 EXHIBIT INDEX Exhibit No. Description Annual Consolidated Financial Statements for the years ended December 31, 2011, 2010 and 2009 Operating and Financial Review and Prospects for the year ended December 31, 2011 Consent of Brightman Almagor Zohar & Co. Table of advisors relied upon in the consolidated financial statements for the years ended December 31, 2011, 2010 and 2009 Consent of Colliers International Consent of SHM Smith Hodgkinson (Romania) srl Consent of Financial Immunities Ltd. Consent of Financial Immunities Ltd. Consent of Financial Immunities Ltd. Consent of Financial Immunities Dealing Room Ltd. Consent of Financial Immunities Dealing Room Ltd. Consent of BDO Ziv Haft Consulting and Management Ltd. Consent of Financial Immunities Dealing Room Ltd. Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Jones Lang LaSalle Kft Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of De-Kalo Ben-Yehuda Consent of Financial Immunities Dealing Room Ltd. 4
